                                                Entered on Docket
                                                October 03, 2018
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


  1   Gregg S. Kleiner (SBN 141311)
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104                 The following constitutes
  3   Tel: 415-672-5991                       the order of the court. Signed October 3, 2018
      Fax: 415-680-1712
  4   gkleiner@rinconlawllp.com
  5
      Counsel for                              _________________________________________________
      DORIS A. KAELIN,                         M. Elaine Hammond
  6                                            U.S. Bankruptcy Judge
      Trustee in Bankruptcy
  7

  8                             UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10                                        SAN JOSE DIVISION

 11   In re                                               Case No. 18-50398 MEH
                                                          Chapter 7
 12                                                       Hon. M. Elaine Hammond
               TECHSHOP, INC.,
 13                                                       ORDER AUTHORIZING EMPLOYMENT
                     Debtor.                              OF SPECIAL COUNSEL ON
 14                                                       CONTINGENCY FEE BASIS
                                                          (Browne George Ross LLP and
 15                                                       Steyer, Lowenthal, Boodrookas,
                                                          Alvarez and Smith LLP)
 16

 17

 18            Upon consideration of the (i) Application for Authority to Employ Special Counsel on

 19   Contingency Fee Basis (Browne George Ross LLP and Steyer, Lowenthal, Boodrookas, Alvarez

 20   and Smith LLP) ("Application") [Docket 164], filed by Doris Kaelin, Chapter 7 Trustee of the

 21   above-captioned Debtor; (ii) the Trustee's Request for Entry of Order Approving the Application,

 22   and (iii) the Declaration of Gregg S. Kleiner in support thereof, notice of the Application being

 23   appropriate under the circumstances and good cause appearing

 24            IT IS HEREBY ORDERED THAT:

 25            1.    The Application is approved in all respects in accordance with the terms of this

 26   Order;

 27            2.    The Trustee is authorized to (i) pursuant to 11 U.S.C. §§ 327(e) and 328(a), employ

 28   Browne George Ross LLP and Steyer, Lowenthal, Boodrookas, Alvarez and Smith LLP; and


Case: 18-50398      Doc# 183     Filed: 10/03/18    Entered: 10/03/18 10:59:05      Page 1 of 3       1
  1   (ii) enter into the contingency fee agreement, a copy of which is attached Exhibit A to the

  2   Declaration of Proposed Special Counsel (Andrew A. August, Browne George Ross LLP) (Docket

  3   164-1); and

  4          3.     No compensation shall be allowed or paid except pursuant to further Court order.

  5                                      ** END OF ORDER **

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398      Doc# 183    Filed: 10/03/18    Entered: 10/03/18 10:59:05      Page 2 of 3         2
  1                                 **COURT SERVICE LIST**

  2   No Court Service Required.

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398    Doc# 183     Filed: 10/03/18   Entered: 10/03/18 10:59:05   Page 3 of 3
